SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

469
CAF 13-01802
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF JONATHAN L.P. AND KIMBERLY A.P.
------------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,          MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

LUIS A.O., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered October 1, 2013 in a proceeding pursuant to
Family Court Act article 10. The order directed respondent to comply
with the terms and conditions of an order of protection.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Ishanellys O. (___ AD3d ___ [June
12, 2015]).




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court